DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I and Species A4 – Figs. 16-20 in the reply filed on April 25, 2022 is acknowledged. Applicant further states in the response, that claims 1-7 are associated with the elected species.
Claims 8-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because reference character “457” (in Fig. 18) has a lead line pointing to the wrong structure. Currently, it is pointing to the sidewall of the outer cap rather than the bottom of the outer cap. Furthermore, reference character “447” (in Fig. 19) has a lead line pointing to wrong structure. For instance, it is pointing to the bottom of the outer cap rather than “the proximal end of the stem” when compared to its location in Fig. 18; emphasis added.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as noted in the drawings objections above.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 5, the phrase, “…the sidewall…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a combined sidewall and dispenser structure” (claim 1, Ln. 4) when referring to “the sidewall” or a different “sidewall”? Further clarification is required.
	In claim 1, Ln. 6, the phrase, “…the dispenser…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a combined sidewall and dispenser structure” (claim 1, Ln. 4) when referring to “the dispenser” or a different “dispenser”? Further clarification is required.
	In claim 2, Ln. 2, the phrases in each instance, “…about…” which is a relative term and renders the claims indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 2, Ln. 3, the phrase, “…the upper sidewall and dispenser structure…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 3, Ln. 2, the phrases in each instance, “…about…” which is a relative term and renders the claims indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 3, Ln. 3, the phrase, “…the upper sidewall and dispenser structure…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 4, Ln. 2, the phrases in each instance, “…about…” which is a relative term and renders the claims indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 4, Ln. 4, the phrase, “…the upper sidewall and dispenser structure…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 5, Ln. 1-3, the phrase in each instance, “…the dispenser…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a combined sidewall and dispenser structure” (claim 1, Ln. 4; which claim 5 depends from) when referring to “the dispenser” or a different “dispenser”? Further clarification is required.
	In claim 6, Ln. 1, the phrase, “…the first applicator…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “a first applicator” per se in claim 1 (which claim 6 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claim 7, Ln. 2, the phrase, “…the container…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
As for claims 2-7, due to their dependencies from claim 1, they too have these deficiencies.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dockery (US 20140133895; hereinafter Dockery) in view of Villarreal et al. (US 20140376984 – art of record; hereinafter Villarreal).
Regarding claim 1, Dockery discloses a cosmetic container embodiment (10; as shown in Figs. 1-2), comprising:
a tubular sleeve (12) defining a cavity and having a first end (18) with a first opening and a second end (20) with a second opening (see annotated Dockery Figs. 1 and 2 below);
a combined sidewall and dispenser structure (see annotated Dockery Figs. 1 and 2 below) attached to the first end of the tubular sleeve, the sidewall having an inner side and an outer side and a receiving structure, the outer side includes a circumferential groove that corresponds to the circumferential bead of the top cap (28; as shown in annotated Dockery Fig. 2 below), the dispenser having a passageway extending to at least a portion of an interior of the tubular sleeve;
a cap assembly (see annotated Dockery Figs. 1 and 2 below) having an inner cap and an outer cap (30), the inner cap attached to the second end of the tubular sleeve, the inner cap having outer threads on an outer side of the inner cap;
wherein the outer cap has a bottom and an outer wall, the outer wall having inner threads configured to engage with the outer threads of the outer side of the inner cap (see annotated Dockery Figs. 1 and 2 below); and
wherein the second opening allows access to the cavity of the tubular sleeve (Dockery [0024-0029]).

    PNG
    media_image1.png
    1082
    1389
    media_image1.png
    Greyscale

	However, Dockery fails to teach the outer side (of the combined sidewall and dispenser structure) including outer threads.
	Villarreal is in the same field of endeavor as the claimed invention and Dockery, which is a cosmetic container. Villareal teaches a cosmetic container embodiment (400; as shown in Figs. 4a-d) comprising: a tubular sleeve (406) defining a cavity (i.e. reservoir (410)) having a first end with a first opening and a second end, 
a combined sidewall and dispenser structure (404) attached to the first end of the tubular sleeve (as shown in Villarreal Figs. 4a and 4d), the sidewall having an inner side and outer side and a receiving structure, the outer side including outer threads (418; Villarreal [0049]), the dispenser having a passageway (414) extending to at least a portion of an interior of the tubular sleeve (Villarreal [0047-0055]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer side (of the combined sidewall and dispenser structure of Dockery) to have similar threads (as taught by Villarreal) to provide a tight seal between the top cap and the combined sidewall and dispenser structure.
Regarding claim 2, modified Dockery as above further teaches the tubular sleeve is an extruded tube; the upper sidewall and dispenser structure is insert molded onto the first end of the tubular sleeve as a single piece; and the inner cap is insert molded onto the second end of the tubular sleeve 
Examiner’s note: with respect to the following limitation(s): “an extruded tube,” “insert molded onto the first end of the tubular sleeve as a single piece” and “insert molded onto to the second of the tubular sleeve” those are product-by-process limitation(s), to which no patentable weight has been given by the examiner.  Applicant is reminded of the following: Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP §2113(I).
	Thus, Dockery fails to teach the tubular sleeve having a thickness of about 0.1 to about 2 mm.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tubular sleeve have a thickness ranging from about 0.1 to about 2 mm to enhance the flexibility of the overall tubular sleeve and since it has been held that such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A)
Regarding claim 3, modified Dockery as above further teaches wherein the tubular sleeve is an extruded tube; the upper sidewall and dispenser structure is insert molded onto the first end of the tubular sleeve as a single piece; and the inner cap is separately formed and then attached to the tubular sleeve using at least one of mechanical force, adhesive or welding.
Examiner’s note: with respect to the following limitation(s): “an extruded tube,” “insert molded onto the first end of the tubular sleeve as a single piece” and “separately formed and then attached to the tubular sleeve using at least one of mechanical force, adhesive, or welding” those are product-by-process limitation(s), to which no patentable weight has been given by the examiner.  See MPEP §2113(I).
	Thus, Dockery fails to teach the tubular sleeve having a thickness of about 0.1 to about 2 mm.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tubular sleeve have a thickness ranging from about 0.1 to about 2 mm to enhance the flexibility of the overall tubular sleeve and since it has been held that such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A)

Regarding claim 4, modified Dockery as above further teaches wherein the tubular sleeve is an extruded tube; the inner cap is insert molded onto the second end of the tubular sleeve; and the upper sidewall and dispenser structure is separately formed and then attached to the tubular sleeve by at least one of mechanical force, adhesive, or welding. 
Examiner’s note: with respect to the following limitation(s): “an extruded tube,” “insert molded onto the second end of the tubular sleeve” and “separately formed and then attached to the tubular sleeve by at least one of mechanical force, adhesive, or welding” those are product-by-process limitation(s), to which no patentable weight has been given by the examiner.  See MPEP §2113(I).
	Thus, Dockery fails to teach the tubular sleeve having a thickness of about 0.1 to about 2 mm.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tubular sleeve have a thickness ranging from about 0.1 to about 2 mm to enhance the flexibility of the overall tubular sleeve and since it has been held that such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A)
Regarding claim 5, modified Dockery as above further teaches wherein the dispenser comprises an exterior having at least one tab, slot, annular protrusion or indentation for securing to a first applicator (26 of Dockery OR 404 & 408 of Villarreal) adapted for securing to the dispenser, and the cosmetic container further comprises the first applicator (see Dockery Figs. 1-2 or Villareal Figs. 4a-d). 
Regarding claim 6, modified Dockery as above further teaches a first applicator (26; as shown in annotated Dockery Figs. 1 and 2 above); however, Dockery fails to teach the first applicator comprises a metal or ceramic applicator. 
	Villareal teaches another cosmetic container embodiment (as shown in Figs. 1a-2) having a first applicator (i.e. in the form of dispensing tips (104), (202)) being made from a thermal material such as metal (Villareal [0025, 0030-0031,0040-0042,0062-0066]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first applicator (of Dockery) out of metal (as taught by Villarreal) to provide thermal sensation to the user and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 1 above) and further in view of Gueret (US 20110030718; hereinafter Gueret).
Regarding claim 7, Dockery as above further teaches all the structural limitations as set forth in claim 1, except for wherein the outer cap further comprises a stem having a second applicator thereon, the container further comprising a wiper adapted for placement within the inner cap, wherein the stem and second applicator are configured to pass through the wiper.
	Gueret is in the same field of endeavor as the claimed invention, Dockery and Villarreal, which is a cosmetic container. Gueret teaches a cosmetic container embodiment (1; as shown in Figs. 1-4) comprising: a tubular sleeve (2) defining a cavity and having a first end with a first opening and a second end, a cap assembly (3) having an outer cap (as shown Gueret Fig. 1), wherein the outer cap has a bottom and an outer wall, the outer wall having inner threads, a stem (4) having a second applicator (5) thereon, the (cosmetic) container having a wiper (8 and 9 – as shown in Gueret Fig. 1), and wherein the stem and second applicator are configured to pass through the wiper (Gueret [0129-0146]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the outer cap (of Dockery) with a similar outer cap (as taught by Gueret) to provide the user with a second applicator, and the resultant structure(s) will work equally well. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP §2143(I)(B) or §2144.06(II)  
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also provide the inner cap (of Dockery) with a similar wiper (as taught by Gueret) to allow the user to remove excessive cosmetic product prior to being used or applied via the second applicator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736